JUDGE PETERS
delivered the opinion op the court:
It was the right of appellants to have a settlement by the administrator of their father, of his accounts, and as he had failed to make the settlement as required by law, and to show what disposition he had made of the estate that came to his hands, they had a cause of action against him, and, so far as costs were incurred in settling that estate, they cannot be properly made to pay them. But to the extent that the administrator incurred costs in subjecting assets descended to appellants from their mother to the satisfaction of his demand against her, they are personally responsible; and for the costs *348that he was necessarily put to in prosecuting his cross-action against them therefor, he will be entitled to a judgment.
The report of the commissioner shows that the amount descended to the heirs from their mother was one hundred and ninety-two dollars; of this sum, each one of appellants was entitled to one eighth, which was ordered to be paid to each one respectively; but the judgment is against all the appellants jointly, for more than the sum descended to be distributed, and that was erroneous. The court should have ascertained what sum each one of appellants received by descent from their mother, and a several judgment should have been rendered against each one for the amount so received, not, however, to exceed the sum appellee may be entitled to.
Wherefore, for the errors named the judgment is reversed, and the cause is remanded for further proceedings not inconsistent with this opinion.